       Case 5:21-cv-00009-FB-ESC Document 43 Filed 06/03/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MARIA D. MOYA,                                   §
                                                 §
                  Plaintiff,                     §                  SA-21-CV-00009-FB
                                                 §
vs.                                              §
                                                 §
ALLSTATE FIRE AND CASUALTY                       §
INSURANCE COMPANY,                               §
                                                 §
                  Defendant.                     §

                                             ORDER

       Before the Court in the above-styled cause of action is Defendant’s Motion to Abate

Plaintiff’s Extra-Contractual Claims [#33]. This case was referred to the undersigned for all

pretrial proceedings on February 4, 2021, and the undersigned has authority to issue this non-

dispositive Order pursuant to 28 U.S.C. § 636(b)(1)(A). After considering Defendant’s motion,

Plaintiff’s response [#36], Defendant’s reply [#37], the record in this case, and the governing

law, the Court will grant the motion for the reasons that follow.

                                         I. Background

       This is a first-party insurance dispute over underinsured motorist benefits (“UIM”).

Plaintiff Maria D. Moya had a collision with Melody Rose Shaddox on September 4, 2019, in

San Antonio, Texas. Ms. Shaddox rear-ended Moya’s vehicle, and Moya contends Shaddox was

solely responsible for the accident. As a result of the collision, Moya claims she suffered serious

bodily injuries. Ms. Shaddox possessed only $50,000 in auto liability insurance benefits at the

time of the crash, which she tendered to Moya. Because Moya’s damages from her injuries

allegedly exceed $50,000, she filed a claim with her insurer, Defendant Allstate Fire and

Casualty Insurance Company (“Allstate”). Allstate refused to pay the claim.


                                                 1
        Case 5:21-cv-00009-FB-ESC Document 43 Filed 06/03/21 Page 2 of 5




       Moya filed this suit in state court on March 6, 2020, alleging Ms. Shaddox’s negligence

with respect to the accident and seeking a declaratory judgment against Allstate that Allstate

owes Moya benefits under the UIM motorist policy it issued. (Orig. Pet. [#1-3].) This case

already has a significant procedural history, involving two separate removals to federal court, the

first of which was unsuccessful, and an initial round of dispositive motions.

       Most recently, after Allstate’s second removal, the Court denied Moya’s motion to

remand, concluding that the face of Moya’s First Amended Petition established that the amount

in controversy had been satisfied and that the Court has diversity jurisdiction over this case. The

Court also denied Allstate’s 12(c) motion for judgment on the pleadings, finding that Allstate

was not entitled to dismissal of any of the claims in Moya’s Second Amended Complaint, which

is now the live pleading in this action.

       The Second Amended Complaint contains a claim for declaratory judgment, as well as

extracontractual claims arising under Chapters 541 and 542 of the Texas Insurance Code.

(Second Am. Compl. [#15].) Moya’s declaratory judgment claim asks the Court to determine

whether the UIM contract is valid and enforceable and to determine the amounts owed by

Allstate to Moya under the UIM policy she purchased. (Id. at ¶ 10.) Moya’s extracontractual

claims allege Allstate engaged in unfair settlement practices, failed to engage in a good faith

settlement of Moya’s claim, and made certain material misrepresentations in violation of the

Deceptive Trade Practices Act (“DTPA”). (Id. at ¶¶ 11–13.) Moya seeks actual and treble

damages under the Texas Insurance Code, alleging Allstate’s knowing violation of the Code.

(Id. at ¶¶ 15–16.)

       Allstate now moves to abate Moya’s extracontractual claims, arguing that abatement is

required under prevailing case law, as these claims are contingent upon Moya first establishing



                                                2
        Case 5:21-cv-00009-FB-ESC Document 43 Filed 06/03/21 Page 3 of 5




her legal entitlement to UIM benefits. The Court agrees and will abate the extracontractual

claims but without formally bifurcating or severing these claims from Plaintiff’s declaratory

judgment cause of action.

                                            II. Analysis

       Under Texas law, which the parties agree governs here, “an insured cannot recover policy

benefits for an insurer’s statutory violation if the insured does not have a right to those benefits

under the policy.” USAA Texas Lloyds Co. v. Menchaca, 545 S.W.3d 479, 490 (Tex. 2018). The

Texas Supreme Court has stated that an “insurer is under no contractual duty to pay benefits until

the insured obtains a judgment establishing the liability and underinsured status of the

[tortfeasor] motorist.” Brainard v. Trinity Universal Ins. Co., 216 S.W.3d 809, 818 (Tex. 2006).

Neither a settlement between the insured and tortfeasor, nor an admission of liability from the

tortfeasor, on its own establishes coverage under UIM insurance because “a jury could find that

the other motorist was not at fault or award damages that do not exceed the tortfeasor’s liability

insurance.” Id.

       This Court has already held, in denying Allstate’s motion for judgment on the pleadings

(see [#32] at 7–8), that an insured may choose to litigate UIM coverage with the insurer by

pursuing a declaration that benefits are owed without first obtaining a judgment against the

tortfeasor. See Brainard, 216 S.W.3d at 818 (“[T]he insured is not required to obtain a judgment

against the tortfeasor[;] . . . the insured may settle with the tortfeasor . . . and then litigate UIM

coverage with the insurer.”). This is precisely what Moya is doing here through her declaratory

judgment against Allstate.

       This Court has also already denied Allstate’s request to dismiss Moya’s extracontractual

claims pursuant to Rule 12(c). (See [#32] at 9.) For extracontractual claims to proceed without



                                                  3
        Case 5:21-cv-00009-FB-ESC Document 43 Filed 06/03/21 Page 4 of 5




first judicially establishing the liability of the motorist tortfeasor, there must be some

extracontractual injury that is unrelated to and independent of the denial of the underlying policy

claim. Manchaca, 545 S.W.3d at 499. The Court held that Moya pleaded independent injuries

separate and apart from the denial of her insurance claim and that there was no basis for

dismissal on the pleadings under the independent-injury rule at the pleading stage of this

litigation. (See [#32] at 9.)

        The Court does, however, find that Moya’s extracontractual claims should be abated, so

that the parties may first resolve Moya’s declaratory judgment action. It is within a federal

court’s discretion to decide whether to sever and abate a claim. See FDIC v. Blanton, 918 F.2d

524, 533 (5th Cir. 1990). And Texas courts have also found that abatement is proper if it will

promote justice, avoid prejudice, and promote judicial economy. In re State Farm Mut. Auto Ins.

Co., 395 S.W.3d 229, 237 (Tex. App.—El Paso 2012, orig. proceeding).

        Several Texas appellate courts have held that it is an abuse of discretion to refuse to abate

discovery on extracontractual claims because the parties should not be made to incur the “effort

and expense of conducting discovery and preparing for trial for claims that may be disposed of in

a previous trial.” U.S. Fire Ins. Co. v. Millard, 847 S.W.2d 668, 673 (Tex. App.—Houston [1st

Dist.] 1993, no pet., orig. proceeding); see also In re Progressive Cty. Mut. Ins. Co., No. 04-20-

00178-CV, 2020 WL 3815927, at *6 (Tex. App.—San Antonio July 8, 2020, orig. proceeding)

(“[A]batement of Sanchez’s extra-contractual claims is necessary to avoid unnecessary litigation

expenses, conserve judicial resources, and to do justice, avoid prejudice, and further

convenience.”) (internal quotation and citation omitted); Tex. Farmers Ins. Co. v. Stem, 927

S.W.2d 76, 79 (Tex. App.—Waco 1996, no pet., orig. proceeding) (holding that severance and

abatement of extra-contractual claims was mandatory).          And although federal law governs



                                                 4
       Case 5:21-cv-00009-FB-ESC Document 43 Filed 06/03/21 Page 5 of 5




matters of procedure in federal court, in UIM cases federal district courts have also often abated

extra-contractual claims pending resolution of the underlying UIM claim. See Ochoa v. Allstate

Fire & Cas. Ins. Co., No. SA-20-CV-319-XR, 2020 WL 2129252, at *3 (W.D. Tex. May 5,

2020); Stoyer v. State Farm Mut. Auto. Ins. Co., No. 3:08-CV-1376-K, 2009 WL 464971, at *3

(N.D. Tex. Feb. 24, 2009).

       Consistent with these opinions, the Court finds that the extracontractual claims in this

case should be abated. The Court declines, however, to officially sever these claims at this time.

Texas appellate courts have found in some circumstances that the denial of a request to sever

extracontractual claims would cause the insurer undue prejudice, such as whether the insurer has

made an offer of settlement, as evidence of that offer might help the insurer on the bad faith

claims but hurt the insurer on the breach of contract claim.   See Liberty Nat’l Fire Ins. Co. v.

Akin, 927 S.W.2d 627, 630 (Tex. 1996). Allstate has not requested severance in its motion. If

particular circumstances arise at a subsequent juncture in this case that warrant severance of

Moya’s claims, Allstate may move for such relief.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Abate Plaintiff’s Extra-

Contractual Claims [#33] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s extracontractual claims are hereby

ABATED until further Order of this Court.

       SIGNED this 3rd day of June, 2021.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
